Citation Nr: 1414679	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  05-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia, to include as a result of exposure to Agent Orange.  

2.  Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) from July 31, 2002, to February 6, 2007.  

3.  Entitlement to an evaluation higher than 70 percent for PTSD from February 7, 2007. 

4.  Entitlement to an initial disability evaluation higher than 70 percent for PTSD from September 15, 2010.  

5.  Entitlement to an effective date, prior to February 6, 2007, for the award of a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions in March 2004, December 2008, and February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Following the grant of service connection for PTSD in the March 2004 rating decision, an initial 10 percent disability evaluation was assigned, effective July 31, 2002.  In a September 2004 rating decision, the RO increased the rating to 50 percent, effective July 31, 2002.  In a June 2007 rating decision, the rating was increased to 70 percent, effective February 6, 2007.  Because those grants do not represent a total grant of benefits sought on appeal, the increased rating claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues have been recharacterized to comport with this decision and the evidence.  

The Veteran was afforded a hearing before a Decision Review Officer in October 2005.  The Veteran testified at a Travel Board hearing in June 2006.  A transcript of each of the hearings is of record. 

In October 2006 the Board remanded the case for further development, including a VA examination to assess the current severity of the Veteran's PTSD. 

When this case was before the Board in October 2008, the Board denied a rating higher than 50 percent for PTSD from July 31, 2002, to February 7, 2007, and higher than 70 percent after February 7, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 20, 2009 Order, granted the parties' Joint Motion for remand, vacating the Board's October 2008 decision and remanding the case for compliance with the terms of the Joint Motion. 

In September 2009, the Board again denied the Veteran's claims.  The Veteran again appealed the Board's decision to the Court which, in a May 5, 2010 Order, granted the parties' Joint Motion for remand, vacating the Board's September 2009 decision and remanding the case for compliance with the terms of the Joint Motion.

In August 2010, the Veteran revoked the power of attorney of record in favor of Joseph R. Moore, Attorney at Law.  A VA Form 21-22a is associated with the claim file.  

In March 2011, the Board remanded the case for additional development.  As noted in the March 2011 remand, the record did not reflect RO adjudication of entitlement to a TDIU.  A December 2008 rating decision now associated with the claim file shows that a TDIU was awarded effective February 6, 2007.  The Veteran has filed a Notice of Disagreement with the effective date assigned for the grant of TDIU and the issue is reflected on the title page.  

In April 2012, the Veteran perfected an appeal with respect to the issue of entitlement to service connection for acute myelogenous leukemia.  As such, the Board has jurisdiction over this issue and it is reflected on the title page.  


In March 2013, the Veteran withdrew his request for a hearing at the RO with respect to the issue of service connection for acute myelogenous leukemia.  

The issues of service connection for acute myelogenous leukemia, a rating higher than 70 percent for PTSD from September 15, 2010, and an effective date prior to February 6, 2007 for the award of a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  From July 31, 2002, to February 6, 2007, PTSD more nearly approximates to occupational and social impairment with deficiencies in most areas.  

2.  Prior to September 15, 2010, service-connected psychiatric symptoms do not result in total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  From July 31, 2002, to February 6, 2007, the criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  Prior to September 15, 2010, the criteria for a rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 



Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private/VA treatment records pertinent to the appeal.  VA examinations were conducted in December 2003 and February 2007.  The opinions provided are based on objective findings, reliable principles, and sound reasoning.  The evidence is adequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's PTSD is rated as 50 percent disabling for the period from July 31, 2002, to February 6, 2007, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, the next higher 70 percent rating is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

VA treatment records dated in August 2003 note that the treating clinician, who is a re-adjustment counseling specialist, was of the impression that the Veteran suffers from PTSD and experiences major impairment in areas of occupational functioning, relationships, and mood.  

The February 2007 VA examiner determined that the Veteran's PTSD symptoms were serious and caused major impairment in both occupational and social functioning.  

An April 2007 letter from the Veteran's VA Vet Center therapist reflects an opinion to the effect that the Veteran's home life, job, and socialization had suffered as a result of severe symptoms of anxiety and stress reactions.  

The criteria for both a 50 percent and 70 percent evaluation require occupational and social impairment and, resolving doubt in the Veteran's favor, the Board finds that symptoms associated with PTSD more nearly approximate to the criteria for a 70 percent rating, for the period from July 31, 2002 to February 6, 2007.  

A rating higher than 70 percent is not warranted at any time during the appeal, prior to September 15, 2010.  

A January 2011 private examination report states PTSD and related symptoms resulted in total occupational and social impairment as far back as 2002 but, in fact, the evidence does not demonstrate gross impairment in thought processes or communication.  Nor does the evidence demonstrate persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  

The December 2003 VA examination report reflects that the Veteran was able to work, was working, and enjoyed his relationship with his son.  Although the January 2011 private examination report retroactively asserts gross impairment in thought processes or communication going back as far as 2002, the December 2003 VA examiner specifically reported no delusions or thought disorders, and insight was fair.  Neither the contemporaneous evidence nor the more recent evidence prior to September 15, 2010, supports a finding of gross impairment. 

An October 2003 VA mental health treatment record reflects a Global Assessment Functioning (GAF) score of 60 and the December 2003 VA examination report reflects a GAF score of 52, scores reflecting moderate psychosocial dysfunction.  

A January 2005 record notes a layoff from work on the basis of low seniority and his occupation group, not PTSD.  VA treatment records in April 2005 reflect the Veteran's report of having been laid off for seven weeks but having gone back to work the previous month.  

VA treatment records in April 2005, June 2005 and February 2006 consistently reflect that the Veteran was neatly groomed and appropriately dressed, had pleasant and cooperative behavior, and had a full range of affective expression.  Speech was logical, coherent, and goal directed, and he denied auditory, visual, or tactile hallucinations.  

The February 2007 VA examination report reflects that the Veteran was casually dressed, and that speech was normal.  Although his affect was depressed and tearful when talking about Vietnam, and his mood depressed, no formal thought disorder and no hallucinations or delusions were reported.  Insight and judgment were noted to be good.  

Although a July 2007 Vet Center record reflects a GAF of 32, the February 2007 VA examination report reflects a GAF of 50.  In addition, and although the February 2007 VA examiner opined that the Veteran was unemployable due to PTSD, the GAF score of 50 was noted to represent major impairment in occupational and social functioning, not total occupational and social impairment due to PTSD.  A GAF score ranging from 31 to 40 contemplates major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Regardless, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part.  

In determining the weight assigned to the evidence, the Board considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Although in April 2007 the Veteran's VA Vet Center therapist stated that anhedonia and depression were of such severity as to make impossible any hope of gainful employment and improved socialization, by his own report in a September 2007 application for increased compensation based on unemployability, the Veteran stated that he had been unable to work since December 2006 due to not only stress but also medical conditions.  A September 2011 rating decision reflects disabilities to include type II diabetes mellitus and associated peripheral neuropathy of the upper and lower extremities, among others.  The degree of impairment due to disabilities other than PTSD is not for consideration in rating PTSD.  

The 70 percent rating contemplates impairment in most of the areas of work, school, family relations, judgment, thinking, and mood, resulting in social and occupational impairment.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001); 38 C.F.R. § 4.130, Diagnostic Code 9411.  As reflected in the December 2008 rating decision, a TDIU was awarded from February 6, 2007.  

Psychiatric progress notes in September 2010 reflect a GAF of 65 indicative of only mild symptoms consistent with the objective findings reported.  For example, the Veteran was noted to be neatly groomed and appropriately dressed and pleasant and cooperative.  A full range of affective expression was noted and speech was logical, coherent and goal directed.  Mood was euthymic and thinking was logical, coherent and goal directed.  He was alert and oriented to person, place and time.  A Depression Screen was negative.  

The Veteran is competent to report his symptoms, to include sleep difficulty, nightmares, and flashbacks.  As a lay person, however, he is not competent to provide an opinion on matters which require medical expertise.  

Although the Veteran testified that he had a sweat gland removed because nightmares and flashbacks caused him to sweat profusely, Transcript at 3 (2005), and service connection for removal of the gland has been established secondary to PTSD, a January 1975 private record reflects removal of a sweat gland due to severe hyperhidrosis.  VA treatment records in October 2009 note problems sleeping were due to having to go to the bathroom.  Although the Veteran testified to having had thoughts of suicide, VA treatment records dated in October 2003, April 2005, June 2005, and February 2006, and VA examination reports dated in December 2003 and February 2007 specifically note that the Veteran denied suicidal ideation or plan.  The September 2010 treatment records reflect that he denied suicidal thoughts, plans, or intents.  Regardless, the competent, reliable evidence does not establish total social and occupational impairment due to psychiatric symptoms, prior to September 15, 2010.  

The Board has considered the lay statements of record.  Prior to September 15, 2010, however, the competent and objective evidence does not establish that PTSD and related symptoms result in total social and occupational impairment.  

The April 2012 VA examiner determined that the Veteran has dysthymic disorder secondary to PTSD.  Even in consideration of all the Veteran's psychiatric symptoms related to both PTSD and dysthymic disorder, the evidence does not establish that the symptoms result in total social and occupational impairment, prior to September 15, 2010.  


Prior to September 15, 2010, there is no objective evidence of gross impairment of thought processes or communication due to psychiatric symptoms, and no documented instance of the Veteran being a danger to himself or others, let alone persistence of such danger.  The evidence does not establish that he suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 100 percent rating or non-listed symptoms or effects.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Comparing his reported and documented psychiatric symptoms to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD and related symptoms at any time during the appeal period, prior to September 15, 2010.  

The evidence is, at worst, in equipoise with respect to an increased, 70 percent rating, from July 31, 2002, to February 6, 2007, for PTSD.  Accordingly, an increase is warranted.  The preponderance of the evidence is against a rating higher than 70 percent, prior to September 15, 2010; there is no doubt to be resolved.  

Extraschedular

The evidence shows that, prior to September 15, 2010, the Veteran's service-connected PTSD and related symptoms results in at most, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  




ORDER

From July 31, 2002, to February 6, 2007, a 70 percent rating for PTSD is granted.  

Entitlement to a rating higher than 70 percent, prior to September 15, 2010 is denied.  


REMAND

The Veteran asserts that acute myelogenous leukemia is related to herbicide exposure in Vietnam.  The evidence shows that the Veteran served in the Republic of Vietnam, and it is presumed that he was exposed to certain herbicides, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116.

The evidence reflects a diagnosis of acute myelogenous leukemia in a March 2010 private record. 

The Secretary of the Department of Veterans Affairs has specifically determined that a presumption of service connection based on exposure to herbicides is not warranted for leukemia other than B-cell leukemias [which include hairy-cell leukemia and chronic lymphocytic leukemia].  The Veteran, however, is not precluded from establishing service connection for acute myelogenous leukemia due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran was afforded a VA examination in February 2011, and the examiner stated that it was not possible to provide an opinion as there was no claim file or private records to review.  The opinion is inadequate and the Veteran must be scheduled for another VA examination.  

The Veteran's PTSD is rated as 70 percent disabling.  The next higher rating requires total social and occupational impairment.  

The evidence appears to indicate, that his service-connected PTSD has worsened since he was last examined.  The Veteran must be scheduled for another VA examination to assess the current nature, extent, and severity of his PTSD and related symptoms, from September 15, 2010.  

The record reflects the Veteran filed a Notice of Disagreement with the effective date of February 6, 2007 for the award of a TDIU in the May 2010 rating decision.  A statement of the case pertaining to the effective date for the award of a TDIU is not associated with the record.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA leukemia examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that acute myelogenous leukemia is directly related to service, to include as a result of exposure to Agent Orange.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused solely by the Veteran's psychiatric disability, and particularly, whether there is total social and occupational functioning due to PTSD and related symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Issue a statement of the case with respect to the effective date assigned for the award of a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect the appeal on the issue of entitlement to an effective date prior to February 6, 2007 for a TDIU.  

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


